      Case 3:21-mc-80007-SK Document 1-15 Filed 01/12/21 Page 1 of 2



 1 KEKER, VAN NEST & PETERS LLP
   SHARIF E. JACOB - # 257546
 2 sjacob@keker.com
   NICHOLAS GOLDBERG - # 273614
 3 ngoldberg@keker.com
   PUJA PARIKH - # 331823
 4 pparikh@keker.com
   633 Battery Street
 5 San Francisco, CA 94111-1809
   Telephone:     415 391 5400
 6 Facsimile:     415 397 7188

 7 Attorneys for Plaintiff
   Maplebear, Inc. dba Instacart
 8

 9

10                             UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13    MAPLEBEAR INC. DBA INSTACART,                   Misc. Case No. 3:21-mc-80007
14                                 Plaintiff,         [underlying action: United States District
15             v.                                     Court for the Eastern District of Texas, Case
                                                      No. 2:20-cv-00240-JRG]
16    UBER TECHNOLOGIES, INC.,
                                                      CERTFICATE OF SERVICE
17                                 Defendant.
                                                      Date:
18
                                                      Time:
19
                                                      Judge:
20

21

22

23

24

25

26

27

28
                                                 1
                                       CERTIFICATE OF SERVICE
                                               Case No.
     1517937
      Case 3:21-mc-80007-SK Document 1-15 Filed 01/12/21 Page 2 of 2



 1                                    CERTIFICATE OF SERVICE
 2   I am employed in the City and County of San Francisco, State of California in the office of a
     member of the bar of this court at whose direction the following service was made. I am over the
 3
     age of eighteen years and not a party to the within action. My business address is Keker, Van
 4   Nest & Peters LLP, 633 Battery Street, San Francisco, CA 94111-1809.

 5   On January 12, 2021, I served the following document(s):

 6            PLAINTIFF MAPLEBEAR INC. DBA INSTACART’S MOTION TO COMPEL
               UBER TECHNOLOGIES, INC.’S COMPLIANCE WITH SUBPOENA;
 7             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 8            DECLARATION OF PUJA PARIKH IN SUPPORT OF MAPLEBEAR INC. DBA
               INSTACART’S MOTION TO COMPEL UBER TECHNOLOGIES, INC.’S
 9             COMPLIANCE WITH SUBPOENA

10            [PROPOSED] ORDER GRANTING PLAINTIFF MAPLEBEAR INC. DBA
               INSTACART’S MOTION TO COMPEL UBER TECHNOLOGIES, INC.’S
11             COMPLIANCE WITH SUBPOENA

12     by FEDEX, by placing a true and correct copy in a sealed envelope addressed as shown
        below. I am readily familiar with the practice of Keker, Van Nest & Peters LLP for
13      correspondence for delivery by FedEx Corporation. According to that practice, items are
        retrieved daily by a FedEx Corporation employee for overnight delivery.
14

15    by E-MAIL VIA PDF FILE, by transmitting on this date via e-mail a true and correct
        copy scanned into an electronic file in Adobe “pdf” format. The transmission was reported
16      as complete and without error.

17
      Melody Drummond Hansen
18
      O’Melveny & Myers LLP
19    2765 Sand Hill Road
      Menlo Park, CA 94025
20    Tel: 650-473-2636
      Email: mdrummondhansen@omm.com
21

22   Executed on January 12, 2021, at San Francisco, California.
23
     I declare under penalty of perjury under the laws of the State of California that the above is true
24   and correct.

25
                                                   /s/ Susan Hope
26                                                 Susan Hope
27

28
                                                     2
                                         CERTIFICATE OF SERVICE
                                                 Case No.
     1517937
